Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application
--- Claims 1-20 are pending.
--- This communication is the action on the merits.
--- Claims 1-3, 8-10, 11-13 and 17-20 are rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0279809 to Regan et al.
Regarding claim 1, Regan et al. discloses a lockdown merchandise security system for physically securing a display product such as a laptop, computer, tablet or other portable electronic product [0021], in an open position to a display table or other display surface, wherein the laptop includes a lower body portion including a keyboard 
a left bracket (129) (fig. 3) including a left bottom support substrate, a left rear flange (140) (a rear left flange connecting portion between left and right brackets), a left front corner brace (138), a left side brace (136), and one or more fasteners (148) extending downward from the left bottom support substrate; and a right bracket (128) including a right bottom support substrate, a right rear flange (140), a right front corner brace (138), a right side brace (136), and one or more fasteners (148) extending downward from the right bottom support substrate; the left and right brackets physically separate from one another; the left bracket configured to be attached to a left portion of a lower body portion of a laptop so that the left front corner brace is secured to a left front corner of the lower body portion of the laptop, the left side brace is secured to a left side of the lower body portion of the laptop, and the left rear flange is positioned behind a rear of the lower body portion of the laptop; the right bracket configured to be attached to a right portion of the lower body portion of the laptop so that the right front corner brace is secured to a right front corner of the lower body portion of the laptop, the right side brace is secured to a right side of the lower body portion of the laptop, and the right rear flange is positioned behind the rear of the lower body portion of the laptop;
wherein while the left bracket is attached to the left portion of the lower body portion of the laptop, and the right bracket is attached to the right portion of the lower body portion of the laptop, the one or more fasteners extending downward from each of the left and right bottom support substrates are attachable to a display table or other display surface to thereby secure the laptop to the display table or other display surface.

Regarding claim 2, wherein: the left bottom support substrate includes a left front corner brace support to which the left front corner brace is attached, and a left side brace support to which the left side brace is attached; and the right bottom support substrate includes a right front corner brace support to which the right front corner brace is attached, and a right side brace support to which the right side brace is attached.

Regarding claim 3, wherein: the left and right rear flanges, respectively of the left and right brackets, are configured to prevent a laptop, which is secured to a display table or other display surface by the system, from being removed from the display table or other display surface by sliding the laptop backward along the display table or other display surface.

Regarding claim 8, wherein: each of the left front corner brace, the left side brace, the right front corner brace, and the right side brace is made from metal or alloy [0028].

Regarding claim 11, Regan et al. discloses a system for physically securing a display product such as a laptop [0021] in an open position to a display table or other display surface, wherein the laptop includes a lower body portion including a keyboard and an upper body portion including a display screen and attached to the lower body portion by a hinge (not shown), the system comprising:



a right bracket  (128) (fig. 3) physically separate from the left bracket and configured to be attached to a right portion of the lower body portion of the laptop, the right bracket including one or more fasteners (148) extending downward; wherein while the left bracket is attached to the left portion of the lower body portion of the laptop, and the right bracket is attached to the right portion of the lower body portion of the laptop, the one or more fasteners extending downward from each of the left and right brackets are attachable to a display table or other display surface to thereby secure the laptop in an open position to the display table or other display surface.

Regarding claim 12, wherein the left bracket includes a front portion (138) configured to be secured to a left front corner of a lower body portion of a laptop, a side portion (136) configured to be secured to a left side of the lower body portion of the laptop, and a rear portion (140) (a rear left connecting portion between left and right brackets) configured to be positioned behind a left rear portion of the lower body portion of the laptop; and the right bracket includes a front portion (138)  configured to be secured to a right front corner of the lower body portion of the laptop, a side portion (136) configured to be secured to a right side of the lower body portion of the laptop, and a rear portion (140) (a rear right connecting portion between left and 

Regarding claim 13, wherein: the left bracket includes a left bottom support substrate (144) to which each of the front portion, the side portion, and the rear portion of the left bracket are connected; and the right bracket includes a right bottom support substrate to which each of the front portion, the side portion, and the rear portion of the right bracket are connected.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 (a) as obvious over Regan et al.
Regarding claims 17-20, claims 17-20 are rejected for the same reasons as discussed above in claims 1-3, 8, 11-13 on the principle of inherency (include all structural elements disclosed in Regan et al. therefore also inherently carry out similar method steps) OR in the alternative under 103(a) as being been obvious in view of the structures disclosed in Regan et al. . More specifically, it would have been obvious for one skilled in the art before the effective date of the claimed invention to have provided a system for physically securing a laptop in an open position to a display table or other display surface, by having those steps as recited in claims 17-20 since those steps above required limitations that appear similar or relate effectively to the same subject matter as discussed in view of structures disclosed in Regan et al.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al.
Regan et al. discloses the fasteners being threaded screws but not threaded bolts with nuts. However, design features as claimed above such as bolts with nuts are known in general knowledge as an alternative fastening means and are considered as a matter of engineering choice. Therefore, it would have been obvious to one having ordinary skill in the art to include fastening means with bolts and nuts instead of fastening screws to drive the invention as claimed.

Allowable Subject Matter
Claims 4-7 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAN LE/Primary Examiner, Art Unit 3632